Exhibit 10.6
 
Purchase and  Sale  Agreement
 
This  Purchase and  Sale  Agreement  ("PSA") is hereby made this 30th of July
2012,  by and among Genesis Group Holdings Inc. as "'Seller" and  Billy  Caudill
as Purchaser concerning the stock  of Digital Comm  Inc. (the  "Company").
 
WHEREAS, Seller desires to sell  and  Purchaser desires to purchase 60% of
the  common equity interest of the  Company for good and  valuable
consideration;
 
WHEREAS, this PSA is intended to create obligations to proceed in a manner
set  forth by this PSA.
 
WHEREAS, the  parties mutually agree that they  will continue to cooperate and
execute such other and further documentation as is necessary to further
the  intentions of the respective parties contained herein.
 
UNDERSTANDING OF THE  PARTIES AS FOLLOWS:
 
Basic  Premise for Agreement, Purchase Price; Payment of Consideration.
 
1.  
The  purchase price  for the  Purchased Shares (the  "Purchase Price")  shall
be  as follows:

●  
$125,000 in the  form  of a Non·Recourse/ Unsecured Promissory Note
from  Purchaser to Seller delivered at Closing in exchange for 60% of
the  common stock  of the Company. The  Note may  be repaid from  proceeds of
the  Seller's S·l Registration statement that will go to Purchaser.

●  
Purchaser shall be given  Series D Preferred Stock  in Seller in an  amount that
shall equal the  amounts shown on the  books of the  Company owed to Regions
Bank that are  secured by Purchaser's home.

●  
Seller shall retain a non·dilutable 40% interest in the  Company. Purchaser
shall be permitted to take on a strategic partner or partners and  sell  up to
60% of the Company so long as same terms are  first offered  to Seller with 30
days' notice  to accept or pass.

 ●  
 Seller shall use its best  efforts to continue secure additional financing
and/or lines of credit to support help  support the  Company.

●  
All of the  Company's future work  shall first be offered  to Seller on a
subcontract

●  
basis. In the  event that Seller or its subsidiaries are  unable to provide
necessary labor or if the  Seller declines to accept the  assignment offered  to
fulfill the  needs of the  Company's customer, Buyer may
fulfill  the  work  through third parties.

●  
All salaries, and  other employee compensation and  day  to day  operational
expenses shall be determined by Purchaser and  Seller shall have  no control
over  day  to day operations. Seller shall only  be the  exclusive avenue for
processing work.

●  
5% of cash receipts, up to $50,000 maximum annually, shall be paid  to Seller
for

●  
accounting and administrative services.



 
 

--------------------------------------------------------------------------------

 
 
2.  
This PSA t ball be construed under the laws of the State of Florida and cannot
be changed or modified except by an instrument in writing executed by the
Parties.

 
7.  
This PSA constitutes the entire agreement between the P3rtiea with  respect to
the subject matter of this PSA.



IN WITNESS HEREOF the Parties by their duly authorized representatives, have
executed this PSA effective the date first above written.
 
Seller:
 
Purchaser:
     
Genesis Group Holdings Inc.
 
Billy Caudill
     
/s/ Lawrence Sands
 
/s/ Billy Caudill
Authorized Signatory:
 
Authorized Signatory:

 
 